DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4,8,10 are rejected under 35 U.S.C. 103 as being unpatentable over Wieser et al. (US 2006/0273102) in view of Marietta (US 2014/0246450).
Regarding Claim 1, Weiser discloses a paper towel dispenser comprising: a cassette (33) adapted to hold a plurality of paper towels therein; a housing (10;60) surrounding the cassette (33); and a dispensing slot (60) in the housing through which the plurality of paper towels may be serially dispensed, the dispensing slot (60) being at a first end of the housing (fig.4); wherein the dispensing slot and first end are oriented upwardly when the housing is in a first orientation (fig.4 orientation); the plurality of paper towels being serially dispensed from the housing when the housing is in each of the first orientation.
Weiser does not disclose wherein the dispensing slot and first end are oriented downwardly when the housing is in a second orientation; the plurality of paper towels being serially dispensed from the housing when the housing is in the second orientation.
Marietta discloses wherein the dispensing slot and first end are oriented downwardly when the housing is in a second orientation; the plurality of paper towels being serially dispensed from the housing when the housing is in the second orientation (fig.6). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to provide the device of Weiser with wherein the dispensing slot and first end are oriented downwardly when the housing is in a second orientation; the plurality of paper towels being serially dispensed from the housing when the housing is in the second orientation simply because it is a very well-known orientation in the art and merely requires routine skill in the art to implement the wall mounting element feature.
Regarding Claim 2, Weiser does not disclose wherein the first and second orientations are 180° apart.
Marietta discloses wherein the first and second orientations are 180° apart (figs.4-6). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to provide the device of Weiser wherein the first and second orientations are 180° apart simply because it is a very well-known orientation in the art and merely requires routine skill in the art to implement the wall mounting element feature.
Regarding Claim 3, Weiser does not disclose a mounting assembly coupled to the housing for mounting the dispenser to a vertical surface when the housing is in the second orientation.
Marietta discloses a mounting assembly coupled to the housing for mounting the dispenser to a vertical surface when the housing is in the second orientation (figs.4-6). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to provide the device of Weiser with wherein a mounting assembly coupled to the housing for mounting the dispenser to a vertical surface when the housing is in the second orientation simply because it is a very well-known orientation in the art and merely requires routine skill in the art to implement the wall mounting element feature.
	Regarding Claim 4, Weiser discloses wherein the plurality of paper towels are in a stack, the dispenser further comprising: a pusher plate (70) positioned on an end of the stack opposite from the dispensing slot (60); and a spring (75) acting upon the pusher plate (70) to urge the stack toward the dispensing slot.
	Regarding Claim 8, Weiser discloses a viewing port (para.0010) in the housing through which a user may ascertain a quantity of the plurality of paper towels in the cartridge.
	Regarding Claim 10, Weiser discloses wherein the housing (10,60) further comprises: a cap (60) proximate the first end having the dispensing slot therein.
Allowable Subject Matter
Claims 5-7,9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-17 are allowed.
The following is an examiner’s statement of reasons for allowance: a paper towel dispenser including the features “a cover on a second end of the housing opposite from the dispensing slot when the housing is in the second orientation“ in combination with the rest of the claim language is not taught by the prior art.


Claims 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: a method for filling a paper towel dispenser including the method steps “releasing a latch mechanism thereby enabling a spring to urge a cassette from a housing of the paper towel dispenser in either a first direction or an opposite second direction depending upon an orientation of the housing“ in combination with the rest of the claim language is not taught by the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 6889868; US 20160088982.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI T OJOFEITIMI whose telephone number is (571)272-6557. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/AYODEJI T OJOFEITIMI/Examiner, Art Unit 3651